DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20-23, 27, 28, 30-33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung WO2009/082056A1 (hereinafter Sung) in view of Shieh et al. U.S. Patent Publication No. 5,748,160 (hereinafter Shieh) and further in view of Ruchkmongathan U.S. Patent Publication No. 2008/0303772 (hereinafter Ruchkmongathan).
Consider claim 18, Sung teaches a display, comprising: a matrix comprising a plurality of rows divided into a plurality of columns of pixels ([14] and figure 1, AMOLED), each of the pixels including a light emitting device ([14] and figure 1, AMOLED); a scan driver coupled to the matrix and is configured to provide a plurality of scan line signals to rows of the matrix (Figure 1 and [14], scan driver 10), each of the scan line signal selecting one of the rows of the matrix to be programmed with pixel values [14]; a data driver coupled to the matrix (Figure 1 and [14], 20) and is configured to provide a plurality of variable level data signals to columns of the matrix ([29], intermediate gradation currents having various values may be included, where figure 2 illustrates intermediate gradation current M provided during LSB 4bit in figure 4), each of the variable level data signals programming a subset of the pixels of the selected one of the rows with a pixel value [29] and [14]; and a pulse driver coupled to the matrix and is configured to provide a plurality of driving signals to the rows of the matrix ([24] and figure 1, pulse-width generation unit supplied to the AMOLED), each of the driving signals comprising a sequence of driving pulses to cause the pixels to emit light according to corresponding programmed pixel values during at least a subset of sub-frames of a frame ([33], pulses having different pulse-widths for controlling supply times transmitted to the sub-frame regions). 
Sung does not appear to specifically disclose each of the driving pulses comprising a stepped pulse with multiple intermediate voltage levels.
However, in a related field of endeavor, Shieh teaches a matrix of light emitting devices (abstract) and further teaches each of the driving pulses comprising a stepped pulse with multiple intermediate voltage levels (Figures 3 and 54 shows plurality of intermediate voltage levels for Vr).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a stepped pulse with multiple intermediate voltage levels as taught by Shieh with the benefit the number of active matrix elements and the number of data drivers is reduced. This is a substantial reduction in the cost and number of the data drivers and in the size and cost of the matrix as suggested by Shieh in (column 6, lines 29-35).
Shieh does not appear to specifically disclose wherein the stepped pulse includes increasing voltage levels from a first intermediate voltage level followed by decreasing voltage levels to the first intermediate voltage level or decreasing voltage levels from a second intermediate voltage level followed by increasing voltage levels to the second intermediate voltage level.
However, in a related field of endeavor, Ruchkmongathan teaches a multi-step voltage profile (abstract) and further teaches the stepped pulse includes increasing voltage levels from a first intermediate voltage level followed by decreasing voltage levels to the first intermediate voltage level  (Figure 4, see the step part from an intermediate value to V (in the top section of figure 4) and the step part from V to the intermediate value) or decreasing voltage levels from a second intermediate voltage level followed by increasing voltage levels to the second intermediate voltage level.
Therefore, it would have been obvious to  one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular stepped pulse as shown by Ruchkmongathan in figure 4 in order to optimize power consumption and improve brightness uniformity as suggested in [0031].

Consider claim 20, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 18. In addition, Sung teaches wherein a number of the sub-frames is less than a number of gray-scale bits for operating the pixels ([30], first sub-frame and second sub-frame region and thus 2 (sub-frame regions) less than 8 (bits)).

Consider claim 21, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 18. In addition, Sung teaches wherein the subset of the sub-frames comprises a sub- frame corresponding to a least significant bit (LSB) of the pixel value (Figure 4, LSB 4 bit).

Consider claim 22, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 18. 
Sung does not appear to specifically disclose wherein each of the pixels comprises: a switching transistor connected to the scan driver to receive one of the scan line signals, a driving transistor coupled to the switching transistor, the driving transistor connected in series with the light emitting device, and a capacitor having a terminal connected between the switching transistor and the driving transistor, the switching transistor selectively connecting a data line extending from the data driver to the capacitor according to the received one of the scan line signals to program the capacitor.
However, Shieh teaches wherein each of the pixels comprises: a switching transistor (Figure 1, 18) connected to the scan driver to receive one of the scan line signals (Figure 1, 27), a driving transistor coupled to the switching transistor (Figure 1, 13), the driving transistor connected in series with the light emitting device (Figure 1, 10), and a capacitor having a terminal connected between the switching transistor and the driving transistor (Figure 1, 23), the switching transistor selectively connecting a data line extending from the data driver to the capacitor according to the received one of the scan line signals to program the capacitor (Figure 1, 18, 25 and 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular pixel circuit as taught by Shieh with the benefit that light emitting diode 10, and each other diode in the matrix has a semiconductor switch 12 attached thereto, making the matrix an active matrix as suggested by Shieh in column 2, lines 55-57.

Consider claim 23, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 22. In addition, Shieh teaches wherein a source or a drain of the driving transistor is connected to a pulse line extending from the pulse driver (Figure 1, 30 and 13; Figure 3, 60 and 45-47, Vr), the pulse line connected to sources or drains of driving transistors in a same row of the pixels (column 5, lines 1-5, Vr and 45).

Consider claim 27, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 18.
Sung does not appear to specifically disclose the pixels comprise first columns of pixels configured to emit light of a first color, second columns of pixels configured to emit light of a second color, and third columns of pixels configured to emit light of a third color.
However, Shieh teaches the pixels comprise first columns of pixels configured to emit light of a first color (Figure 3 and column 5, lines 1-5, Vr and 45), second columns of pixels configured to emit light of a second color (Figure 3 and column 5, lines 1-5, Vg and 45), and third columns of pixels configured to emit light of a third color (Figure 3 and column 5, lines 1-5, Vb and 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide RGB pixels as taught by Shieh in order to achieve a full color display as suggested by Shieh column 1, lines 29-35. 

Consider claim 28, it includes the limitations of claim 18 and thus rejected by the same reasoning. 

Consider claim 30, it includes the limitations of claim 20 and thus rejected by the same reasoning. 

Consider claim 31, it includes the limitations of claim 21 and thus rejected by the same reasoning. 

Consider claim 32, it includes the limitations of claim 22 and thus rejected by the same reasoning. 

Consider claim 33, it includes the limitations of claim 23 and thus rejected by the same reasoning. 

Consider claim 37, it includes the limitations of claim 27 and thus rejected by the same reasoning. 

Claims 24, 26, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Shieh and Ruchkmongathan as applied to claim 22 above, and further in view of Buckley et al. U.S. Patent Publication No. 2015/0015616 (hereinafter Buckley)
Consider claim 24, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 22.
Sung does not appear to specifically disclose wherein a voltage at the data line is one of two values during the subset of sub-frames, and the voltage is one of three or more values during remaining sub-frames of the frame.
However, in a related field of endeavor, Buckley teaches a display apparatus 128 in figure 1b and further teaches wherein a voltage at the data line is one of two values during the subset of sub-frames (Figure 10B-C, digital operation), and the voltage is one of three or more values during remaining sub-frames of the frame (Figures 10B-C, Analog operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide digital and analog operation as taught by Buckley in order to improve the power consumption of the display device as suggested in [0039].

Consider claim 26, Sung, Shieh, Ruchkmongathan and Buckley teach all the limitations of claim 24. In addition, Buckley teaches a duration of each of the remaining sub- frames is shorter than a duration of each of the subset of sub-frames ([0134], analog mode of operation can take less time than the digital mode).

Consider claim 34, it includes the limitations of claim 24 and thus rejected by the same reasoning. 

Consider claim 36, it includes the limitations of claim 26 and thus rejected by the same reasoning. 

Claims 25, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Shieh and Ruchkmongathan as applied to claim 18 above, and further in view of Yamada et al. U.S. Patent No. 5,990,629 (hereinafter Yamada).
Consider claim 25, Sung, Shieh and Ruchkmongathan teach all the limitations of claim 18. 
Sung and Shieh do not appear to specifically disclose light emitting devices comprise an inorganic light emitting diode (LED).
However, Yamada teaches light emitting devices comprise an inorganic light emitting diode (LED) (column 22, lines 35-37).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include inorganic LED as taught by Yamada in order to meet the design expectations since Yamada suggests organic-EL and inorganic-EL in column 22, lines 31-37.

Consider claim 35, it includes the limitations of claim 25 and thus rejected by the same reasoning. 

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
On page 8, Applicant argues that “the signal of FIG. 4 is applied to addressing signals and not as driving signal”. The Office respectfully disagrees for the following reasons. 
The addressing signals (see figure 4 of Ruchkmongathan) are considered driving signals since it drives or turn on pixels. In addition, Shieh teaches drive signals in figure 5. Consequently, this argument has been considered but it is not persuasive.

On pages 8-9, Applicant argues that “even if Ruchkmongathan was to be combined with Sung and Shieh, the resulting combination would be a display panel with the driving signals having the wave form of 8 Shieh and the addressing signals having the wave form of Ruchkmongathan”. The Office respectfully disagrees for the following reasons. 
Examiner is suggesting using the multi-step signal of Ruchkmongathan’s figure 4 for the purpose of optimize power consumption and improve brightness uniformity as suggested in [0031]. Note that Shieh also teaches a multi-step signal in figure 5 and thus Shieh and Ruchkmongathan are related to each other. Consequently, this argument is considered but it is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621